In a proceeding to determine the value of mortgaged property after a foreclosure sale, to fix the amount of the deficiency judgment, the matter was referred to an official referee to determine the value. His report was confirmed at Special Term and the amount of the deficiency judgment was $1,269.89. Order confirming the report of the official referee and granting the motion to enter a deficiency judgment unanimously affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.